Citation Nr: 1214623	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for degenerative joint disease (DJD) of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to July 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also perfected an appeal as to service connection for bilateral hearing loss and for tinnitus.  An August 2011 rating decision granted service connection for bilateral hearing loss and for tinnitus.  As that decision represents a full grant of the benefits sought with regard to those issues, they will not be addressed further in this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  

In his April 2010 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board in connection with his appeal.  In an attached Appeal Hearing Options form, the Veteran specifically requested a video conference hearing before a member of the Board.  In February 28, 2012 correspondence, he was advised that a video conference hearing was scheduled on April 5, 2012.  It was stated that by accepting the video hearing, he must waive his right to a Travel Board hearing, and that if he would prefer not to give up that right, the scheduled video conference hearing would be cancelled.  It was requested that he indicate within 10 days whether he would attend the video conference hearing.  Correspondence from the Veteran received on March 8, 2012, indicated that he declined the video conference hearing and requested a Travel Board hearing before a member of the Board.  

As Travel Board hearings are scheduled by the RO, and there is no indication the Veteran no longer wants a hearing, the case must be remanded for such action.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a personal hearing before a traveling Veteran's Law Judge at the Winston-Salem, North Carolina RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

